DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 06/09/2021.
Status of the claims:
Claims 1 – 4, and 6 are pending in the application.
Claims 1 and 6 are amended.
Claims 5 and 7 – 12 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the non-porous layer can be comprising the metallic material AND how the metallic material is surrounding the non-porous layer. For the purpose of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jaraczewski (US 4817613), and further in view of Allen (US 20160067444 A1) and Pieslak (US 20080317991 A1).
Regarding claim 1, Jaraczewski discloses a medical delivery device (guiding catheter) (abstract) comprising:
a substantially non-porous composite liner (braided layer 12 and the flexible casing 16 applied) (column , lines ) comprising:
a material (braided layer 12) having a first plurality of pores (braided layer 12 has pores) (column 5, lines 8 - 23); and
a material (flexible casing 16) substantially filling the first plurality of pores (pores of layer 12) (Examiner’s note: the flexible coating 16 coats and impregnates the braided layers of 12 and 14) (column 5, lines 24 - 35); and
a metallic material (braided layer 14, which is made up of NiTi) having a second plurality of pores (pores of the braid) surrounding the substantially non-porous composite liner (Examiner’s note: the first braided layer 12 is coated in the flexible casing 16, and then the second 
However, Jaraczewski is silent regarding wherein (i) the first material with pores is a lubricious material and (ii) wherein the coating is a reflowed thermoplastic elastomer. Conversely Jaraczewski does disclose using a coating which fills the pores of the first material for the purpose of bonding the two layers 12 and 14 (column 5, lines 24 – 50).
As to (i), Allen teaches, in the same field of endeavor, a catheter tube comprising a first braided layer embedded within the catheter to provide flexibility and support, wherein the porous material is comprised up of a lubricious material (PET) (paragraph [0132]). Because both the references of Jaraczewski and Allen teaches methods of providing a catheter with a porous layer to provide flexibility and torque, it would have been obvious to one skilled in the art to substitute one material for another to achieve the predictable results of added flexibility.
As to (ii)
Regarding claim 2, the combination of Jaraczewski, Allen, and Pieslak teaches the device above and the combination further teaches wherein the lubricious material is selected from the group consisting of polytetrafluoroethylene, fluorinated ethylene propylene, polyethylene terephthalate, and combinations thereof (paragraph [0132] – Allen).
Regarding claim 3, the combination of Jaraczewski, Allen, and Pieslak teaches the device above and the combination further teaches wherein the lubricious material is in a form selected from the group consisting of a mesh, a braid, and a wound coil (column 5, lines 9 - 23).
Regarding claim 4, the combination of Jaraczewski, Allen, and Pieslak teaches the device above and the combination further teaches wherein the first reflowed thermoplastic elastomer is selected from the group consisting of a polystyrene, polyvinyl chloride, ethylene vinyl acetate, polyether block amide, a polyamide, a thermoplastic polyurethane, and combinations thereof (paragraph [0030] – Pieslak).
Regarding claim 6, the combination of Jaraczewski, Allen, and Pieslak teaches the device above and the combination further teaches, further comprising:
a second reflowed thermoplastic elastomer (Examiner’s note: the coating 16 of Jaraczewski is applied to both the braided layers 12 and 14, and the modification made above in view of Pieslak was such that the coating 16 was substituted for the thermoplastic coating of Pieslak) substantially filling the plurality of pores in the metallic material (Examiner’s note: coating 16 impregnates both braided layers – column 5, lines 9 – 23 of Jaraczewski).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771